DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Schaeffer et al. (US 2003/0094539) or, in the alternative, under 35 U.S.C. 103 as obvious over Schaffer in view of Grohmann et al. (US 2016/0304190).
In re. claim 1, Schaeffer teaches a thrust control assembly for an aircraft comprising; a movable thrust lever (power lever grip (31)) configured to be used by a pilot to control the thrust of an engine (717) (fig. 5) of the aircraft when implementing at least one of forward and reverse thrust modes of the aircraft (para [0001]), wherein the thrust lever is coupled to a hub (pivot point in fig. 2a) at least in the at least one of forward and reverse thrust modes of the aircraft wherein movement of the thrust lever causes movement of the hub, and, conversely, movement of the hub causes movement of the thrust lever (as is understood by the pivot point arrangement), wherein the position of the hub controls an amount of thrust of the engine when operating in the at least one of forward or reverse thrust modes (power lever position) (fig. 5); an auto-throttle actuator (electric trim motor (303)) arranged to automatically move the hub (provides actuation of power lever) (para [0037]) (also cue (C) has a component for automatically trimming the power lever (33)) (para [0021]) for controlling the position of the hub to thereby control a forward thrust amount of the aircraft when the aircraft is operating in forward thrust mode in flight and an auto-throttle mode is enabled (as is understood by movement of the power lever (33)); a balk application arrangement (tactile cue (C) command algorithm) (fig. 3) to provide, in response to a balk command (81, 91, 101) received by the balk application arrangement to prohibit command of thrust in a balk direction corresponding to a or the given thrust direction which the thrust lever is operable to control (para [0024]), a balk force on the thrust lever acting to oppose an attempt by the pilot to move the thrust lever in a direction to command or increase thrust in the balk direction (resist pilot command motion) (para [0021]); wherein the balk application arrangement is arranged to control the auto-throttle actuator (303) to provide the balk force on the thrust lever (when motor provides command to friction clutch) (para [0037]); and wherein starting from a balk position, as the position of the thrust lever increases in the balk direction  the balk force applied rises very steeply  to reach a constant balk force (as is understood by soft stop arrangements) (para [0021]).
If the applicant is of the opinion that the soft stop in Schaffer does not describe wherein starting from a balk position, as the position of the thrust lever increases in the balk direction the balk force applied rises very steeply to reach a constant balk force, Grohmann teaches wherein starting from a balk position (start of soft stop ramp (27b)), as the position of the thrust lever increases in the balk direction the balk force applied rises very steeply to reach a constant balk force (fig. 7).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Grohmann to have the recited balk force application, for the purpose of utilizing known balk force arrangements within the system.
In re. claim 2, Schaffer teaches the thrust control assembly of claim 1, wherein the auto-throttle actuator comprises a motor (303) arranged to cause movement of the hub (provides actuation of power lever) (para [0037]) (also cue (C) has a component for automatically trimming the power lever (33)) (para [0021]), and the balk application arrangement is arranged to control a torque of the motor of the auto-throttle actuator to provide the balk force on the thrust lever (via the motor powering the clutch (309)) (para [0037]).
In re. claim 3, Schaffer teaches the thrust control assembly of claim 1 wherein the balk application arrangement is arranged to provide a balk force on the thrust lever based on a determined position of the thrust lever (para [0037]).
In re. claim 5, Schaffer teaches the thrust control assembly of claim 1 wherein the balk application arrangement is arranged to control the auto-throttle actuator to provide a balk force in accordance with a balk feel characteristic profile, indicative of a desired dependence of balk force upon position of the thrust lever (profile described in para [0021]).
In re. claim 6, Schaffer teaches the thrust control assembly of claim 5 wherein the balk feel characteristic profile is indicative that an increasing opposing force is to be applied to the thrust lever over a given range of movement of the thrust lever in the balk direction so as to command or increase thrust in the balk direction (soft stop is an increasing force that the pilot must overcome) (para [0021]).
In re. claim 11, Schaffer teaches the thrust control assembly of claim 1 wherein the thrust control assembly is free from solenoids (no solenoids disclosed).
In re. claim 12, Schaffer teaches the thrust control assembly of claim 1 wherein the balk command is received by the balk application arrangement from a control system of the aircraft (FCC (205) or cueing system (13)) (para [0019]), wherein the control system is arranged to generate a balk command for prohibiting the application of thrust in a balk direction when the control system has determined that application of thrust in the balk direction would be inappropriate (hard stop position that exceeds design limits) (para [0026] and [0029]).
In re. claim 14, Schaffer teaches a method of using the thrust control assembly of claim 1 to provide a balk force on the thrust lever, wherein the balk force is a force acting to oppose an attempt by the pilot to move the thrust lever in a direction so as to command or increase thrust in a balk direction (as recited in claim 1), the method comprising; the balk application arrangement receiving a balk command to prohibit command of thrust in a balk direction corresponding to a or the given thrust direction which the thrust lever is operable to control (tactile cue soft stop) (para [0021]), and controlling the auto-throttle actuator to provide the balk force on the thrust lever (via clutch (309)) (para [0038]).
In re. claim 16, Schaffer teaches thrust control assembly of claim 1, wherein the thrust lever is arranged to move with the hub (as is understood by pivot arrangement in fig. 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer as applied to claim 1 above and further in view of Andrieu (US 8,548,714).

In re. claim 4, Schaffer fails to disclose the position of the thrust lever is determined based on a sensed position of a rotor of a motor of the auto-throttle actuator and a sensed position of the thrust lever.  
Laurent teaches the position of a thrust lever is determined based on a sensed position (24) (fig. 7) of a rotor of a motor (14a) of the auto-throttle actuator (col. 5, ln. 2-4) and a sensed position (22) of the thrust lever (4) (col. 4, ln. 15-18).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Laurent to have the position of the thrust lever determined based on a sensed position of a rotor of a motor of the auto-throttle actuator and a sensed position of the thrust lever, for the purpose of allowing the control means to be able to deliver an analog electrical signal for adjusting the torque of the electric motor.

Claims 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer as applied to claims 1 and 14 respectively above and further in view of Sparks (US 5,984,241).

In re. claim 7, Schaffer fails to disclose the thrust control assembly comprises a single thrust lever which is operable to control a thrust amount of the engine when operating in both forward and reverse thrust modes, wherein the thrust lever is moveable within a first range of motion for controlling a forward thrust amount of the engine and within a second range of motion for controlling a reverse thrust amount of the engine.
Sparks teaches the thrust control assembly comprises a single thrust lever (22) which is operable to control a thrust amount of the engine when operating in both forward and reverse thrust modes, wherein the thrust lever is moveable within a first range of motion for controlling a forward thrust amount of the engine and within a second range of motion for controlling a reverse thrust amount of the engine (col. 2, ln. 45-47).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Sparks to utilize the recited single thrust lever for operating in both forward and reverse thrust modes, for the purpose of utilizing the invention in throttles providing both forward and reverse thrust.
In re. claim 13, Schaffer fails to disclose a thrust reverser system comprising blocker doors for use in diverting thrust to implement a reverse thrust system of the aircraft in use and a control system, wherein the control system is arranged to generate a balk command for input to the balk application arrangement prohibiting the application of thrust in a balk direction based on a position of the blocker doors.
Sparks teaches a thrust reverser system comprising blocker doors (84) (figs. 4-5) for use in diverting thrust to implement a reverse thrust system of the aircraft in use (col. 4, ln. 16-19) and a control system (figs. 4-5), wherein the control system is arranged to generate a balk command for input to the balk application arrangement prohibiting the application of thrust in a balk direction based on a position of the blocker doors (col. 4, ln. 20-27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Sparks to utilize the recited thrust reverser system, for the purpose of utilizing the invention in throttle systems comprising reverse thruster doors.
In re. claim 18, Schaffer fails to disclose the balk command is generated based on a position of blocker doors of a thrust reverser system of the aircraft.
Sparks teaches a balk command is generated based on a position of blocker doors (84) of a thrust reverser system of the aircraft (col. 4, ln. 20-27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Sparks to utilize the recited thrust reverser system, for the purpose of utilizing the invention in throttle systems comprising reverse thruster doors.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer as applied to claim 1 above and further in view of Sakurai (US 4,567,786).

In re. claim 8, Schaffer fails to disclose the thrust lever is one of a pair of thrust levers which are configured to be used by a pilot to control the thrust of an engine of the aircraft in forward and reverse thrust modes of the aircraft, wherein the pair of thrust levers includes a forward thrust lever which is operable to control a thrust amount of the engine when operating in forward thrust mode, and a reverse thrust lever which is operable to control a thrust amount of the engine when operating in a reverse thrust mode.  
Sakurai teaches the thrust lever is one of a pair of thrust levers (24L, 24R) which are configured to  be used by a pilot to control the thrust of an engine of the aircraft in forward and reverse thrust modes of the aircraft (col. 3, ln. 19-21), wherein the pair of thrust levers includes a forward thrust lever which is operable to control a thrust amount (24L or 24R) of the engine when operating in forward thrust mode (col. 6, ln. 24-44), and a reverse thrust lever (24L or 24R) which is operable to control a thrust amount of the engine when operating in a reverse thrust mode (col. 9, ln. 44-55).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Sakurai to have the thrust lever as one of a pair of thrust levers configured to be used by a pilot to control the thrust of an engine of the aircraft in forward and reverse thrust modes of the aircraft, wherein the pair of thrust levers includes a forward thrust lever operable to control a thrust amount of the engine when operating in forward thrust mode, and a reverse thrust lever operable to control a thrust amount of the engine when operating in a reverse thrust mode, for the purpose of controlling multiple engines on the aircraft.

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer as applied to claims 1 and 14 respectively above and further in view of Tessier et al. (US 8,050,780).

In re. claims 9-10 and 15, Schaffer fails to disclose the balk application arrangement comprises a smooth transition arrangement for providing a gradual reduction in balk force upon removal of the balk command, wherein the smooth transition arrangement comprises a smooth transition filter, wherein the smooth transition filter is a first order.
Tessier teaches a balk application arrangement (feel force profile) (fig. 3) comprises a smooth transition arrangement (fading controller (168)) for providing a gradual reduction in balk force upon removal of the balk command (col. 20, ln. 1-13), wherein the smooth transition arrangement comprises a smooth transition filter (figs. 9H-9J), wherein the smooth transition filter is a first order (fig. 9J).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Tessier to have the recited smooth transition arrangement, for the predictable result of providing a smooth transition between the balk force application and manual control.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Taylor (US 2012/0205494).

In re. claim 19, Schaeffer teaches a thrust control assembly for an aircraft comprising; a movable thrust lever (power lever grip (31)) configured to be used by a pilot to control the thrust of an engine (717) (fig. 5) of the aircraft when implementing at least one of forward and reverse thrust modes of the aircraft (para [0001]), wherein the thrust lever is coupled to a hub (pivot point in fig. 2a) at least in the at least one of forward and reverse thrust modes of the aircraft wherein movement of the thrust lever causes movement of the hub, and, conversely, movement of the hub causes movement of the thrust lever (as is understood by the pivot point arrangement), wherein the position of the hub controls an amount of thrust of the engine when operating in the at least one of forward or reverse thrust modes (power lever position) (fig. 5); an auto-throttle actuator (electric trim motor (303)) arranged to automatically move the hub (provides actuation of power lever) (para [0037]) (also cue (C) has a component for automatically trimming the power lever (33)) (para [0021]) for controlling the position of the hub to thereby control a forward thrust amount of the aircraft when the aircraft is operating in forward thrust mode in flight and an auto-throttle mode is enabled (as is understood by movement of the power lever (33)); a balk application arrangement (tactile cue (C) command algorithm) (fig. 3) to provide, in response to a balk command (81, 91, 101) received by the balk application arrangement to prohibit command of thrust in a balk direction corresponding to a or the given thrust direction which the thrust lever is operable to control (para [0024]), a balk force on the thrust lever acting to oppose an attempt by the pilot to move the thrust lever in a direction to command or increase thrust in the balk direction (resist pilot command motion) (para [0021]); wherein the balk application arrangement is arranged to control the auto-throttle actuator (303) to provide the balk force on the thrust lever (when motor provides command to friction clutch) (para [0037]).
Schaffer fails to disclose and wherein starting from a balk position, as the position of the thrust lever increases in the balk direction the balk force applied rises steeply to a first balk force before increasing gradually.
Taylor discloses wherein starting from a balk position (end of gradient (104)) (fig. 8), as the position of the thrust lever increases in the balk direction the balk force applied rises steeply to a first balk force (106) before increasing gradually (along gradient (108)) (para [0062]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schaffer to incorporate the teachings of Taylor to have the recited balk force application, for the purpose of utilizing known balk force arrangements within the system.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647